EXHIBIT 10.1

CONTRACT OF SALE
SECURITY AGREEMENT
(LOC Form 5)

This Contract of Sale and Security Agreement dated for purposes of reference
June 25, 2006; is between the undersigned, Jones Soda (USA), Inc., hereinafter
called “CLIENT”, and CAPCO Financial Company — a division of Greater Bay Bank
N.A. hereinafter called “CAPCO ”, agree as follows:



    PURPOSE OF AGREEMENT:



1.   CLIENT desires to obtain short-term financing by selling, to CAPCO ALL
Accounts receivable. CAPCO agrees to Purchase CLIENT’s Accounts from time to
time at a discount below face value, utilizing an advance formula for the
purchase of ALL Accounts based upon advances against Acceptable/Eligible
Accounts. It is clearly understood by both parties that ALL Accounts of CLIENT
are to be sold to CAPCO.



    DEFINITIONS:



2.   “Account” means any right of payment for goods sold, or leased, and
delivered, or services rendered, any specific transaction, or any right of
payment.



3.   “Advance Formula” means the maximum amount available to CLIENT from CAPCO
for the purchase of All Accounts will not exceed 80% of Acceptable/Eligible
Accounts.



4.   “Acceptable/Eligible Account” means an Account conforming to the Warranties
and terms set forth herein that has not been outstanding for more than 90 DAYS
from the date of invoice, has been underwritten and approved by CAPCO, and has
not been reduced from the original amount billed by, credit memo, offset,
adjustment of any kind, or partial payment subsequent to invoice date.



4.1   “Acceptable Inventory” shall be defined as: Finished goods inventory
reported to CAPCO in a format acceptable to CAPCO in accordance with paragraph
12.1 below.



5.   “Customer” means CLIENT‘s Customer or the Account debtor.



6.   "CLIENT” means the seller of All Accounts.



7.   “Collateral” means the intangible or tangible property given as security to
CAPCO by CLIENT for any obligations and liabilities of CLIENT to CAPCO under the
Agreement.



8.   “Warrant” means to guarantee, as a material element of this Agreement.



9.   “Credit Problem” means Customer is unable to pay his debts because of
problems or insolvency.



10.   “Customer Dispute” means any claim by Customer against CLIENT, of any kind
whatsoever, valid or invalid, that reduces the amount collectible from Customer
by CAPCO.



    CLIENT COVENANTS:



11.   CLIENT agrees to sell to CAPCO ALL Accounts Receivable, (Accounts)
mechanic’s lien(s), and rights to payment under any stop notice(s), or bonded
stop notice(s) securing payment of those Accounts created by CLIENT in the
course of its business, existing as of the date of this agreement or thereafter
created during the term of this agreement, subject to approval and verification
by CAPCO. CAPCO is not obligated to advance funds for the purchase of All
Accounts from CLIENT. When CLIENT notifies CAPCO of it’s Accounts, CLIENT shall
provide a copy of the original Assigned Account (Invoice) a copy of the bill of
lading contract, purchase order, purchase order number, and/or any other
requisite supporting documentation corresponding to said Accounts and
appropriate to the business of CLIENT, as requested by CAPCO.



12.   CLIENT shall prepare and give to CAPCO proper written assignments of
Accounts, mechanic’s lien(s) on forms provided by CAPCO. The execution of said
assignments shall transfer to CAPCO all of CLIENT’s right, title and ownership
to ALL Accounts. CLIENT or CAPCO by this agreement will properly mark Accounts,
as assigned and sold to CAPCO, and CAPCO is authorized to notify Customer of
said sale and assignment.



12.1   CLIENT agrees to provide CAPCO with monthly certifications of the
quantity and value (based on the lower of cost or market applied on a first in
first out basis) of Inventory in a form satisfactory to CAPCO.



13.   CLIENT represents and Warrants to CAPCO that:

a. CLIENT is sole and absolute owner of any and all Accounts and mechanic’s
liens and rights to payment under any stop notices, or bonded stop notices, sold
and assigned hereunder, and CLIENT has full legal right to make said sale,
assignment, and/or transfer.
b. All Accounts sold to CAPCO are an accurate statement of a bonafide sale,
delivery and acceptance of merchandise, or performance of service by CLIENT to /
for Account-debtor. Accounts are not contingent upon the fulfillment by CLIENT
and each Account-debtor’s business is believed to be solvent. The terms for
payment of said Accounts are Net 30 days or as expressly set forth on the face
of said sold and assigned Accounts, and the payment of said Accounts are not
contingent upon the fulfillment by CLIENT of any further performance of any
nature whatsoever. CLIENT shall accept no returns and shall grant no allowances
or credits to any sold and Assigned Account of any Account-debtor without the
prior written approval of CAPCO.
c. There are no known setoffs, Customer Disputes, adverse claims, defenses,
and/or liens whatsoever against the payment of Accounts, and Account’s
mechanic’s liens have not been previously assigned or encumbered by CLIENT in
any manner whatsoever. CLIENT will, immediately upon sale of Accounts to CAPCO
make proper entries on its books and records disclosing the absolute sale of
Accounts to CAPCO and CLIENT will post no payment unless it is reflected in a
payment report from CAPCO.
d. CLIENT will promptly notify CAPCO in writing of any proposed change in
CLIENT‘s place of business, name, legal entity, corporate structure,
record-keeping location, and/or as to any additional place of business, or
expiration of any special license(s), or transfer of assets, or technology, to a
third party, or proposed change in ownership in excess of twenty five percent,
(25%), of outstanding shares;
e. CLIENT does not own, control, manage, participate in management, or have any
involvement and/or association whatsoever with the business of any
Account-debtor related to any Accounts sold and assigned hereunder;
f. There are no financing statements now on file in any public office governing,
any Account, Inventory or work in process of CLIENT in which CLIENT is named in
or has signed as the debtor, except the financing statement or statements filed
or to be filed in respect to this Agreement, or those statements now on file
that have been disclosed in writing by CLIENT to CAPCO. CLIENT will not execute
any financing statements pledging Accounts receivables, inventory or work in
process, in favor of any other person or entity, excepting CAPCO, for the term
of this Agreement;
g. CLIENT‘s taxes are not delinquent nor has CLIENT been subject to a tax levy
by any governmental entity nor are there now on file in any public office tax
liens affecting CLIENT other than those delinquencies, levies and/or liens which
have been disclosed by CLIENT to CAPCO;
h. All records, statements, books, or other documents shown to CAPCO by CLIENT
at any time, either before, or after the signing of the Agreement are true and
accurate;
i. CLIENT has served or caused to be served any and all preliminary 10-day
notices required by law to perfect or enforce any mechanic’s lien for All
Accounts to insure perfection of ownership for CAPCO and the information
contained on those preliminary 10-day notices is true, correct, and properly
recorded, to Seller’s knowledge and belief;
j. Waivers and releases for all labor, services, equipment, or material of
CLIENT and others will be submitted on CAPCO’s form concurrent with Accounts.



14.   CLIENT and CAPCO agree that CAPCO will have FULL RECOURSE against CLIENT
and CLIENT shall be liable to repay to CAPCO any amount paid by CAPCO to CLIENT
in consideration for the sale, transfer, and assignment of Accounts.



15.   All Accounts shall be the sole property of CAPCO, but if for any reason a
payment owing on said Accounts shall be paid to CLIENT; CLIENT shall promptly
notify CAPCO of such payment, shall hold any check, draft or money so received
in trust and for the benefit of CAPCO, and shall pay over such check or draft
in-kind, or money, to CAPCO promptly and without delay. All of CLIENT’s invoices
shall bear the address of a Lock Box acceptable to CAPCO; as the “REMIT TO”
address, and CLIENT agrees that ALL remittances for payment on ALL Accounts
shall be made to the Lock Box or other repository authorized in writing by
CAPCO.



16.   CLIENT will furnish CAPCO periodic statements, accounts receivable agings,
journals, bank records, and other information as requested by CAPCO from time to
time.



17.   CLIENT will not pledge the credit of CAPCO to any other person or business
for any purpose whatsoever.



18.   CLIENT is properly licensed and authorized to operate the business of
Jones Soda (USA), Inc., under the trade name of Jones Soda Co., and CLIENT‘S
trade name has been properly filed and published as required by the laws of the
State of Washington.



19.   CLIENT‘s business is solvent.



20.   CLIENT will not sell Accounts, or pledge Accounts to any party, except to
CAPCO for the period of this Agreement unless specific Accounts are subordinated
and released by CAPCO in writing.



21.   CLIENT will not transfer, pledge, or give a security interest of the
Assets sold or Collateral granted to CAPCO to any other party.



22.   CLIENT will not change, or modify the terms of the original sold and
assigned Account with Customer unless CAPCO first consents to such change in
writing. CAPCO agrees to provide a prompt response to CLIENT request for
modification or change with respect to an Assigned Account. For example, CLIENT
may not extend credit to a Customer beyond Net 30 days or the time set forth on
the face of the sold and Assigned Account without prior written consent from
CAPCO.



23.   NOTICE OF DISPUTE: CLIENT must immediately notify CAPCO of Customer
Disputes greater than $400.00 in total for any one Customer.



24.   POWER OF ATTORNEY: In order to carry out this Agreement and avoid
unnecessary notification of Customers. CLIENT irrevocably appoints CAPCO, or any
person designated by CAPCO, as its special attorney in fact, or agent, with
power to:

a. strike out CLIENT‘s address on all Accounts mailed to Customers and put on
CAPCO’s address.
b. receive, direct and forward, open, and dispose of all mail addressed to
CLIENT, or to CLIENT‘s fictitious trade name via CAPCO‘s address.
c. endorse the name of CLIENT, or CLIENT‘S fictitious trade name on any checks
or other evidences of payment that may come into the possession of CAPCO on
Accounts purchased by CAPCO and on any other documents relating to any of the
Accounts or to assigned Collateral.
d. in CLIENT‘S name, or otherwise, demand, sue for, collect, and give release
for any and all monies due, or to become due on Accounts sold and assigned
hereunder.
e. do any and all things necessary and proper to carry out the purpose intended
by this Agreement.
f. execute any documents necessary to perfect or to continue any Security
Interest and without further authorization from CLIENT file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement.
The authority granted CAPCO shall remain in full force and effect until all
Accounts are paid in full and any indebtedness of CLIENT to CAPCO is discharged.



    CAPCO COVENANTS:



25.   CAPCO reserves the sum of ($5,000,000.00) Five Million and 00/100 for the
purchase of ALL of CLIENT‘s Accounts. These funds are available daily at
CLIENT‘s option, subject to restriction as governed by the Advance Formula.
Daily availability will be communicated to CLIENT via CAPCO‘S Availability /
Advance Request.



26.   This Agreement shall have an initial term ending with the first full
(12) Twelve calendar months and unless terminated by either party giving not
less than thirty (30) days prior written notice.



27.   STATEMENT OF Acceptable/Eligible Accounts: CAPCO shall identify in writing
all Acceptable/Eligible Accounts and provide to CLIENT, upon request, a written
statement thereof (Weekly Aging Report).



    ACCOUNTING & FEES:



28.   Funds advanced by CAPCO to CLIENT are subject to daily fee of Greater Bay
Bank N.A. Prime Rate + 0.500% /360 (equivalent to a monthly discount fee of
Greater Bay Bank N.A. Prime Rate + 0.500% /12) percent calculated on the daily
balance (as reported on the CLIENT Liability Detail Report) owing to CAPCO. This
period will usually be 1 calendar day except for weekends and or weeks where
holidays or other non-operating days prevent the fee from being taken on a daily
basis.



29.   CAPCO will provide to the CLIENT daily, via fax, an advance and
availability request. This report must be acknowledged and returned, via fax, to
CAPCO no later than 11:30AM if a deposit or wire transfer is to be made the same
date as the request form was issued to the CLIENT by CAPCO.



30.   PAYMENT PROCESSING: All payments received by CAPCO will be applied to
CLIENT‘s Outstanding Balance daily following a 1 (One) business day hold to
allow for the application of collected funds.



31.   DISPUTED ACCOUNT: CLIENT will immediately notify CAPCO of any Account
subject to a Customer Dispute (See Paragraph 10 for definition) of any kind
whatsoever and said Account shall be removed as an Acceptable/Eligible Account.



32.   INVOICING ERRORS: Mistaken, incorrect and/or erroneous invoicing,
submitted by CLIENT to CAPCO may at CAPCO’s discretion be deemed a Customer
Disputed sold and Assigned Account and shall be removed as an
Acceptable/Eligible Account.



    COLLATERAL:



33.   As Collateral for the payment of any indebtedness now owing, or in the
future owing, by CLIENT to CAPCO, CLIENT hereby grants to CAPCO a security
interest in the following property:

a. See Exhibit A attached.



34.   CLIENT will maintain such insurance covering CLIENT‘S business and/or the
property of CLIENT‘s Customers as is customary for businesses similar to the
business of CLIENT.



35.   CLIENT shall complete any and all documents required to provide CAPCO a
perfected security interest/lien in the Collateral pledged to CAPCO.



    DEFAULT:



36.   Any one or more of the following shall constitute an event of default:

a. If CLIENT shall fail to pay any amount of indebtedness to CAPCO when owing;
b. If CLIENT shall be in breach of any term, provision, Warranty, or
representation under this Agreement, or any other agreement related hereto;
c. If bankruptcy or insolvency proceedings shall be instituted by or against
CLIENT.
d. If the Collateral shall be attached, levied upon, seized in any legal
proceeding, and not released within 5 working days thereof;
e. If CLIENT shall cease doing business and there shall exist any indebtedness
or commitments by CLIENT to CAPCO;
f. Any Accounts, documents, statements, or other writings submitted by CLIENT to
CAPCO prove false or inaccurate in any material respect;
g. If CLIENT has contributed to, or aggravated Account debtor’s problem,
insolvency, and/or said Account debtor’s ability and/or willingness to pay any
Accounts;
h. If any unpaid judgment or tax lien exists against CLIENT;
i. If CAPCO with reasonable cause and in good faith determines that it’s
purchased asset or collateral is impaired for any reason whatsoever;
j. Terminating prior to end of initial term;
k. Any change in CLIENT‘S place of business, name, legal entity, corporate
structure, record-keeping location, and/or as to any additional place of
business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or proposed change in ownership in excess of
twenty five percent, (25%), of outstanding shares.



    REMEDIES AFTER DEFAULT:



37.   In the event of any default CAPCO may do any one or more of the following:

a. Declare any indebtedness secured hereby immediately due and payable;
b.
c. Notify any and all Customers and take possession of the Accounts and
Collateral and collect any receivables or funds paid to CLIENT all without
judicial process;
d. Require CLIENT to assemble the Collateral and the records pertaining to
receivables or other assets pledged as collateral, and make them available to
CAPCO, at a place designated by CAPCO;
e. Enter the premises of CLIENT and take possession of the Collateral and of the
records pertaining to the receivables and any other Collateral;
f. Grant extensions, compromise claims, and settle receivables for less than
face value, all without prior notice to CLIENT;
g. Use, in connection with any assembly or disposition of the Collateral, any
trademark, trade name, trade style, copyright, patent right or technical process
used or utilized by CLIENT;
h. Return any surplus realized to CLIENT after deduction of reasonable expenses,
attorney’s fees, attorney’s fees on appeal, collection costs, independent third
party auditors, incurred by CAPCO in resolving said default;
i. Hold CLIENT liable for any deficiency.
j. Establish a reserve from the collection of Accounts to meet reasonable legal
expenses associated with a future defense resulting from an action brought
against CAPCO by CLIENT, CLIENT’s customer, or other third party, as a result of
an action of default.
k. Injunction against CLIENT taking any action with regard to the Accounts or
Collateral.
l. CAPCO is authorized by CLIENT to receive, direct, and forward, open, and
dispose of all mail addressed to CLIENT at any address used by CLIENT to receive
mail.



    GENERAL:



38.   After termination CLIENT remains fully responsible to CAPCO for any
indebtedness existing, or which may yet arise in connection with Accounts that
remain unpaid.



39.   If during the term hereof CLIENT fails to make any payment required, CAPCO
may at its discretion pay the same and charge CLIENT therefore.



40.   CLIENT will not, under any circumstances, or in any manner whatsoever,
interfere with any of CAPCO‘s rights under this Agreement.



41.   TAX COMPLIANCE: CLIENT will furnish CAPCO upon request satisfactory proof
of payment and/or compliance with all Federal, State, and/or Local tax
requirements.



42.   NOTICE OF LEVY: CLIENT will promptly notify CAPCO of any attachment or any
other legal process levied against CLIENT.



43.   LEGAL FEES: The losing party will pay any and all legal expenses and
reasonable attorney’s fees, paralegal fees; staff overtime expense, travel
costs, costs on appeal, or other reasonable collection costs, that the
prevailing party may incur as a result of either CLIENT or CAPCO enforcing this
Agreement one against the other.



44.   HOLD HARMLESS: CLIENT shall hold CAPCO harmless against any liability,
damages, loss, attorneys’ fees and costs of any type due to any action by a
Customer arising from CAPCO‘S collecting or attempting to collect any Accounts
so long as these collections are performed in a commercially reasonable manner
and in compliance with all applicable laws, rules and regulations. CLIENT
maintains the primary responsibility for collections efforts, until the
occurrence of an event of default.



45.   BINDING ON FUTURE PARTIES: This Agreement inures to the benefit of and is
binding upon the heirs, executors, administrators, successors and assigns of the
parties thereto.



46.   CUMULATIVE RIGHTS: All rights, remedies and powers granted to CAPCO in
this Agreement, or in any note, or other agreement given by CLIENT to CAPCO, are
cumulative and may be exercised singularly or concurrently with such other
rights as CAPCO may have. These rights may be exercised from time to time as to
all or any part of the pledged Collateral as CAPCO in its discretion may
determine.



47.   WRITTEN WAIVER: CAPCO may not waive its rights and remedies unless the
waiver is in writing and signed by CAPCO. A waiver by CAPCO of a right, or
remedy under this Agreement on one occasion is not a waiver of the right, or
remedy on any subsequent occasion.



48.   WASHINGTON LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington. CLIENT hereby consents to
the exclusive jurisdiction of the State of Washington in any dispute arising
hereunder or related hereto. Venue for any actions shall be in King Co.
Washington.



49.   INVALID PROVISIONS: If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provision
had not been incorporated herein.



50.   ENTIRE AGREEMENT: This instrument contains the entire Agreement between
the parties. Any addendum or modification hereto will be signed by both parties
and attached hereto.



51.   EFFECTIVE: This Agreement becomes effective when it is accepted and
executed by the authorized officers of CAPCO



52.   Execution of this document may contain multiple signature pages; each
shall be considered, when combined, as one signed and executed document.



    Executed the 27th day of June, 2006 at Seattle, Washington.



    Jones Soda (USA), Inc.



    By: /s/ Peter van Stolk



    Title: President & CEO



    By: /s/ Hassan N. Natha



    Title: Chief Financial Officer & Secretary
CAPCO Financial Company — a division of Greater Bay Bank N.A.



    Accepted this 27th day of June, 2006, at Bellevue, Washington



    By: /s/ Bruce Tretzen



    Title: Assistant Vice President

1





CONTRACT OF SALE
SECURITY AGREEMENT
Jones Soda (USA), Inc.
EXHIBIT “A”



    All Accounts, contract rights, chattel paper, documents, instruments and
general intangibles now owned or hereafter acquired and proceeds, thereof:

All right, title, and interest in inventory, raw materials, work in progress and
finished

goods now owned or hereafter acquired and products and proceeds thereof:

2

AMENDMENT #1
TO CAPCO SECURITY AGREEMENT
June 25, 2006

DEFINITIONS:
Paragraph 3 as follows:
3. “Advance Formula” means the maximum amount available to Client from CAPCO for
the purchase of All Accounts will not exceed 80.00% of acceptable/eligible
accounts.

Is replaced by:

3. “Advance Formula” means the maximum amount available to Client from CAPCO for
the purchase of All Accounts will not exceed 80.00% of acceptable/eligible
accounts PLUS up to 50% against acceptable inventory not to exceed 110% of
acceptable/eligible accounts.

CLIENT COVENANTS:

Paragraph 20 as follows:

CLIENT will not sell Accounts, or pledge Accounts to any party, except to CAPCO
for the period of this Agreement unless specific Accounts are subordinated and
released by CAPCO in writing.

Is replaced by:

CLIENT will not sell Accounts, or pledge Accounts to any party, except to CAPCO
for the period of this Agreement unless specific Accounts are subordinated and
released by CAPCO in writing. CAPCO agrees not to resell CLIENT’s accounts
except in the event of a default by CLIENT.

Paragraph 23 as follows:



23.   NOTICE OF DISPUTE: CLIENT must immediately notify CAPCO of Customer
Disputes greater than $400.00 in total for any one Customer.

Is replaced by:

23. NOTICE OF DISPUTE: CLIENT must immediately notify CAPCO of Customer Disputes
greater than $2500.00 in total for any one Customer.

ACCOUNTING & FEES:
Paragraph 30 as follows:

PAYMENT PROCESSING: All payments received by CAPCO will be applied to CLIENT‘s
Outstanding Balance daily following a 1 (One) business day hold to allow for the
application of collected funds.

Is replaced by:

PAYMENT PROCESSING: All payments received by CAPCO will be applied to CLIENT‘s
Outstanding Balance daily following a 1 (One) business day hold to allow for the
application of collected funds. Funds received via wire transfer will be applied
the day after receipt.

In the event CLIENT has fully paid all amounts due CAPCO under this agreement
including but not limited to fees, expenses and advances, CAPCO agrees to
promptly remit any funds collected in excess of the amounts due to CAPCO to
CLIENT at CLIENT’s request.

At CLIENTS request (and subject to payment of all amounts fees due to CAPCO)
CAPCO agrees to promptly terminate the agreement and re convey all right title
and interest in the Accounts to CLIENT. In the event CLIENT notifies CAPCO of
its intention to terminate the agreement and CAPCO has been fully paid all
amounts due CAPCO, said notice of termination shall not be considered an event
of default.

DEFAULT:
Paragraph 36k as follows:

k. Any change in CLIENT‘S place of business, name, legal entity, corporate
structure, record-keeping location, and/or as to any additional place of
business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or proposed change in ownership in excess of
twenty five percent, (25%), of outstanding shares.

Is replaced by:

k. Any change in CLIENT‘S place of business, name, legal entity, corporate
structure, record-keeping location, and/or as to any additional place of
business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or change in ownership in excess of twenty five
percent, (25%), of outstanding shares. CLIENT will not be deemed to be in
default, if CLIENT pays to CAPCO all amounts due, concurrent with any ownership
change in excess of twenty-five percent (25%) of outstanding shares.

This amendment is effective and applicable to invoices purchased after
June 27, 2006. All other terms, covenants and conditions will remain in effect
and unchanged.



    Jones Soda (USA), Inc.



    By: /s/ Hassan N. Natha



    Title: Chief Financial Officer & Secretary
CAPCO Financial Company — a division of Greater Bay Bank N.A.



    By: /s/ Bruce Tretzen



    Title: Assistant Vice President

3